69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Ronald E. ZAITZ, Appellant,v.Pat LUCIA, Maintenance Engineer, Hibbing Community College;John Bonazza;  Ben Bonazza, Retired;  Brian Giddings,Forester, St. Louis County Land Department;  St. LouisCounty Land Department, Duluth, Minnesota;  Duane Nelson,Deputy Sheriff, St. Louis County Sheriff's Department,Hibbing, Minnesota;  Dirk Davis, Deputy Sheriff, St. LouisCounty Sheriff's Department, Hibbing, Minnesota;  St. LouisCounty Sheriff's Department, Hibbing, Minnesota;  St. LouisCounty Seat, Duluth, Minnesota, Appellees.
No. 95-1491MN.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 25, 1995.Nov. 3, 1995.

Before FAGG, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Ronald E. Zaitz appeals the district court's grant of dismissal or summary judgment to all defendants in his civil rights action.


2
After Zaitz pleaded guilty to the unlawful possession of marijuana, see Minn.Stat. Sec. 152.025 subd.  (2)(1) (1992), Zaitz filed this civil rights action contending private landowners conspired with various county officials to deprive Zaitz of his constitutional rights.  The district court properly dismissed Zaitz's claims against the private landowners because Zaitz's allegations of conspiracy are conclusory and do not show the private landowners acted under color of state law.  The district court also properly granted summary judgment on Zaitz's claims against the county officials because Zaitz's conviction has not been set aside.  Finally, we do not address the arguments Zaitz raises for the first time on appeal.  Having considered the record and the parties' briefs, we conclude that an extended opinion would have no precedential value and affirm the judgment of the district court.  See 8th Cir.  R. 47B.


3
A true copy.